L. CHARLES WRIGHT, Retired Appellate Judge.
Samuel South, Jr., filed a complaint against Cecil Parker, alleging ownership, by adverse possession, of certain property. Parker filed a counterclaim for sale and division. Following oral proceedings, the trial court entered a judgment in favor of South on May 3, 1995. Parker filed a “motion for new trial or in the alternative amendment to judgment,” which was denied on May 26, 1995. On June 22, 1995, Parker filed an “addendum to motion for new trial or in the alternative amendment to judgment.” The trial court denied the motion on June 26, 1995. Parker filed his notice of appeal on August 7, 1995. This case is before us pursuant to § 12-2-7(6), Code 1975.
The dispositive issue on appeal is whether this case is due to be dismissed for failure to file a timely notice of appeal.
Rule 4 of the Aabama Rules of Appellate Procedure provides that an appeal must be taken within 42 days after a final judgment. In this instance the trial court’s judgment was final on May 26,1995, with the denial of Parker’s initial post-judgment motion. The time for appeal from the judgment expired 42 days later, on July 7, 1995. Parker’s second post-judgment motion did not suspend the running of the time for appeal, as the trial court lacked jurisdiction to entertain the motion. Ex parte Dowling, 477 So.2d 400 (Ala.1985). Furthermore, due to the fact that Parker’s second post-judgment motion was not supported by any new evidence but, rather, based on the same allegations and contentions as previously considered by the trial court, we decline to construe the second post-judgment motion as a Rule 60(b), Ala.R.Civ.P., motion. Ex parte Dowling.
The time for appeal expired on July 7, 1995. Parker filed his notice of appeal after that date. This appeal, therefore, is due to be dismissed as untimely filed.
The foregoing opinion was prepared by Retired Appellate Judge L. CHARLES *365WRIGHT while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e), Code 1975.
APPEAL DISMISSED.
ROBERTSON, P.J., and YATES and CRAWLEY, JJ., concur.